                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Dan Abelmann and the Estate of Leanne           )
Abelmann, as successor-in-interest to           )
Leanne Abelmann, deceased,                      )
                                                )
       Plaintiffs and Counterclaim              )
       Defendants,                              )   ORDER GRANTING IN PART
                                                )   AND DENYING IN PART
       vs.                                      )   DEFENDANT’S MOTION FOR
                                                )   DEFAULT JUDGMENT AND OTHER
SmartLease USA, LLC,                            )   RELIEF AS TO ITS THIRD-PARTY
                                                )   CLAIMS
       Defendant, Counterclaimant, and          )
       Third-Party Plaintiff,                   )
                                                )   Case No. 4:14-cv-040
       vs.                                      )
                                                )
Executive Housing Solutions, LLC; Ray           )
Wurth, Don Gibson, and Richard Church           )
a/k/a Chad Church, d/b/a Executive              )
Housing Solutions, LLC; Ray Wurth, Don          )
Gibson, Richard Church a/k/a Chad Church,       )
                                                )
               Third-Party Defendants           )


       Before the court is a motion by defendant, counterclaimant, and third-party defendant

SmartLease USA, LLC (“SmartLease”) for default judgment and other relief for alleged perjury and

other litigation misconduct by defendant Ray Wurth (“Wurth”) both personally and as a principal

of defendant Executive Housing Solutions, LLC (“EHS”). For the reasons set forth below, the

motion is granted in part and denied in part.

I.     BACKGROUND

       When this case was originally commenced, SmartLease named Richard Church (“Church”)

as a third-party defendant along with EHS, Wurth, and another individual, Don Gibson. SmartLease


                                                1
alleged in the third-party complaint that Church was acting in concert with EHS and its principals

and was their representative in dealings with the named plaintiffs

       One law firm entered appearances for all of the named third-party defendants, including

Church. On behalf of Church and the other named third-party defendants (the “EHS defendants”),

the law firm sought a dismissal of Church without prejudice in exchange for an acknowledgment

by EHS that Church was its employee. This acknowledgment would have obvious implications for

EHS’s potential liability for Church’s acts. After some back and forth on this subject, the attorneys

for Church and the EHS defendants communicated in part the following to the attorneys for

SmartLease on June 29, 2016:

       I have verification from the clients that Chad [Church] was an employee of EHS at the
       relevant times. Let me know if you need anything in the way of verification on that point
       prior to filing a notice of dismissal without prejudice.

(Doc. No. 165-4).

       The attorneys for SmartLease, however, wanted more and this resulted in Wurth providing

a signed affidavit dated July 10, 2016, stating under oath in relevant part the following:

       I, Ray Wurth, being duly sworn, state as follows:

               1. I am over the age of 18 and am competent to testify about the matters contained
       herein. This Affidavit is based upon my personal knowledge.

              2. I have reviewed the Third-Party Complaint of SmartLease USA, LLC
       ("SmartLease") filed in the above-captioned action.

               3. I am a member of Executive Housing Solutions, LLC ("EHS").

               4. Richard “Chad” Church is a former employee of EHS.

                5. Mr. Church, in his capacity as an employee of EHS, dealt with Dan and Leanne Abelmann
       in relation to some of the events giving rise to the allegations presented against EHS in the
       above-captioned action.

              6. To the best of my knowledge, all of Mr. Church's dealings with the Abelmanns
       concerning SmartLease, EHS, and/or any of the allegations contained in the pleadings in the

                                                   2
        above captioned action were [in] Mr. Church’s capacity as an employee of EHS and not in
        his capacity as an individual.

(Doc. No. 149-13). After counsel for Church and the EHS defendants forwarded Wurth’s signed

affidavit to counsel for SmartLease, Church was dismissed from the action without prejudice.

        Some three years later, Wurth was deposed and initially provided the following testimony

with respect to whether Church was an employee of and had represented EHS in his dealings with

the plaintiffs:

        Q.        And was he [Church] employed by EHS?

        A:        He was not.

(Doc. No. 165-1, p. 34). Then, when confronted with his affidavit and asked whether it was true,

Wurth testified Church was not a traditional employee, in that he got free housing and a cell phone

but no wages, and that he was on more of a 1099 agreement type of deal. Then, after some

confusing testimony about whether Church represented EHS in some capacity but was not paid for

it, there was the following exchange:

        Q.        Okay. So he was representing EHS in the dealings with the Abelmanns?

        A.        No.

        [objection omitted]

        A.       Yeah. I mean, its not - - no, that’s not correct. He was not - - he would not go over
        and represent EHS. He was working with Dan and Leanne. He and Leanne had a
        relationship - a personal relationship. So he did a lot of stuff for Leanne that EHS or myself
        or Don were never privy to.

(Id. at p. 35).

        Following this, SmartLease’s counsel directed Church to what he had stated in paragraph 5

of his affidavit and asked whether it was true. Wurth responded:

        A.        Except for the employee part which - -


                                                      3
       Q.      Okay. But he was then - -

       A.      He dealt with Dan and Leanne.

       Q.      - - representing - -

       A.      He wasn’t representing EHS. I’ll say that again. He was not representing EHS. He
       would work with Dan and Leanne; and anything that arose, he would help Leanne do stuff -
       - he would bring it our attention and that sort of thing but never in a capacity of - - working
       for EHS.

(Id. at p. 36). Then, with respect to paragraph 6 of the affidavit in which Wurth stated that to the

best of his knowledge all of Church’s dealing with the plaintiffs were in his capacity as an employee

of EHS and not in his individual capacity, Wurth stated: “Well, I guess my recollection after three

or four years changed. “ (Id. at pp. 36-37.) Wurth then went on to acknowledge he was fully aware

of the significance of his testimony. He interrupted counsel, stating “Oh, I know why it’s critical.”

(Id. at p. 39). And with respect to the suggestion that SmartLease had relied upon his affidavit in

dismissing Church from the action, Wurth responded: “Well, so.” (Id. at p. 40). Finally, when

SmartLease’s counsel asked for further explanation, Wurth refused, stating: “I just answered that

question. I’m not going to answer it again” and then, most tellingly, stated: “You’re welcome to

subpoena Chad. He’s in Croatia.” (Id.).

       Following a break in the deposition testimony, Wurth was again asked about his affidavit and

admitted Church had done some work for EHS as a benefits employee. He further acknowledged

Church had represented EHS in some dealings with the plaintiffs but only ones that EHS had

knowledge of at the time, claiming this was consistent with his affidavit. (Id. at pp. 41-43).

II.    DISCUSSION

       In the motion now before the court, SmartLease asks the court to grant relief for what it

claims was Wurth’s perjury and other litigation misconduct in his deposition testimony. The relief


                                                     4
that SmartLease seeks is for the court to enter a default judgment in its favor on its claims against

Wurth and the other EHS defendants. In the alternative, SmartLease requests that the court direct

the jury that Church was an employee of EHS.

        In response, Wurth has parsed the language of the affidavit, claiming his testimony taken as

a whole was consistent with it. Further, even if it was not, Wurth argues that the relief SmartLease

is seeking is not justified and that SmartLease can use the affidavit to impeach him. Further, and

equally troublesome as the deposition testimony in light of the sworn affidavit is Wurth’s further

argument that SmartLease has only itself to blame because it waited some three years to depose him

and discover his position may have changed. In so arguing, Wurth apparently takes the position he

had no affirmative obligation to correct his affidavit if he believed the statements in it had been

erroneously made.

        After carefully reviewing Wurth’s deposition testimony, the court’s view is that Wurth has

backed up from what he represented in his affidavit. While it is difficult to tell from his testimony

exactly how much since his testimony was all over the waterfront, it is clear enough that his

testimony—taken most charitably— at the very least is contrary to the representation in his affidavit

that, to the best of his knowledge, “all of Mr. Church's dealings with the Abelmanns concerning

SmartLease, EHS, and/or any of the allegations contained in the pleadings in the above captioned action were

[in] Mr. Church’s capacity as an employee of EHS and not in his capacity as an individual.”

        This is not a situation where the only thing that has happened is a party having deviated from

an affidavit or earlier sworn testimony based upon a change in recollection. The recourse for the

possibly aggrieved party in that situation is the ability to use the earlier contrary statements as

impeachment and let the fact-finder ascertain the truth. Here, Wurth and the other EHS defendants,



                                                     5
through their counsel, requested that SmartLease change its litigation position and dismiss Church

from the action based on the representation that Church was an employee of EHS and then

reaffirmed that with Wurth’s affidavit. And now SmartLease will be prejudiced given that it is too

late to implead Church. Further, while the court believes that SmartLease is entitled to relief for

these reasons alone, the court is particularly troubled by Wurth’s statements that suggest his change

in position (if not also of the other EHS defendants) is calculated and with full understanding of the

problems this would create for SmartLease.

         SmartLease argues that the appropriate relief is for the court to enter a default judgment in

its favor on its claims against the EHS defendants. The court disagrees. The ultimate sanction of

a default judgment would be too drastic, particularly given that SmartLease would not necessarily

prevail at trial even if Church was an employee of EHS.1 Further, there is relief that the court can

grant that is more-tailored to the situation. See, e.g., Chemtall, Inc. v. Citi-Chem, Inc., 992 F. Supp.

1390, 1409-10 (S.D. Ga. 1998) (discussing circumstances under which the ultimate sanction of

default judgment would be appropriate).

         The relief that the court will grant is that it will not allow the EHS defendants to back up

from what was represented in Wurth’s affidavit and possibly other relief short of a default

judgment.2 How this will be accomplished will be determined at trial following one or more

hearings held outside the presence of the jury. At a minimum, the relief will take the form of not



         1
          In fact, from what the court has observed, even if Church was an employee of EHS, SmartLease’s claims for
damages are weak and may be on life-support.

         2
            Another reason that supports the court proceeding in this manners is that it most likely (but with no guarantee
at this point) alleviates the necessity of Wurth’s attorneys from becoming witnesses at trial based on the representations
they made and the potential relevancy of advice they provided to Wurth with respect to the representations they made,
the wording and consequences of the affidavit, and the legal consequences of Church being deemed an employee of EHS.

                                                            6
permitting the EHS defendants to present testimony or other evidence that is contrary to the Wurth

affidavit, special instructions to the jury, or some combination of the two. Wurth and the other EHS

defendants should be prepared to give testimony during the hearings on this issue if the court

determines it is appropriate and necessary at the time.3

         The court has the power to grant the foregoing relief being awarded based upon its inherent

power to prevent fraud upon the court and its processes. See, e.g., Chambers v. NASCO, Inc., 501

U.S. 32, 45-46 (1991); Nichols v, Klein Tools, Inc., 949 F.2d 1047, 1048-49 (8th Cir. 1991). For

this reason, the court need not dwell upon whether the relief that is being granted is also provided

for by one or more of the federal procedural rules or statutes.

         SmartLease asks the court to award attorney fees for this motion. There is support for such

an award. See id. However, the court is going to reserve ruling on this part of the motion and will

hold a hearing on the issue and the amount, if any, to be awarded. The hearing will be held

immediately following the submission of the case to the jury or other conclusion of the trial. At the

hearing, the court will consider further argument on the issue and determine the amount of fees and

costs to be awarded, if any. Further, at the hearing, Wurth and the other EHS defendants should be

prepared to give testimony if the court concludes at the time it would be relevant and necessary.

III.     ORDER

         Based on the foregoing, the court hereby GRANTS IN PART and DENIES IN PART



         3
             SmartLease argues that, if the court does not enter default judgment, it should instruct that Church was an
authorized agent of EHS as to all matters. However, this would take from the jury any potential issues over the scope
of actual or apparent authority (as it may relate to contractual liability) and scope of employment (as it may relate to tort
liability) that may be beyond what is fairly contemplated by the affidavit and representations of EHS’s counsel. See,
e.g., NDJI C-55-06 (an agent represents the principal for all purposes within the scope of the agent's actual or apparent
authority) & (C-55.13 (employer responsible for fault of employee for conduct that is within the scope of employment).
At this point, the court is not prepared to go that far.

                                                             7
SmartLease’s motion for default judgment and other alternative relief (Doc. No. 163) as follows:

       1.     The court denies SmartLease’s request for a default judgment on its claims against

              Wurth and the other EHS defendants. However, the court will not permit the EHS

              defendants at trial to deviate from the statements and representations made in

              Wurth’s sworn affidavit. The particular mechanics of how this will be accomplished

              as well as possibly providing other relief short of directing judgment on

              SmartLease’s third-party claims will be determined at trial following one or more

              hearings held outside the presence of the jury. Wurth and the other EHS defendants

              should be prepared to give testimony during the hearings if the court determines that

              it is necessary.

       2.     SmartLease shall have until April 1, 2020 to submit (1) a verified statement of the

              attorney fees and costs being claimed by its motion, including supporting

              documentation, and (2) any supplemental brief on the subject that it deems is

              warranted, including addressing whether any award of fees and costs should be

              restricted to Wurth or should extend to the other EHS defendants as well. Wurth and

              the other EHS defendants shall have until April 17, 2020, to submit (1) any

              objections to the amounts of fees and costs being claimed along with an explanation

              for the objections, and (2) any supplemental brief on the issue, including addressing

              whether any award of fees and costs should be limited to Wurth or should also

              extend to the other EHS defendants. The court will hold a hearing immediately

              following the submission of the case to the jury or other conclusion of the trial to

              consider the request for attorney fees and costs. Wurth and the other EHS defendants


                                                8
       should be prepared to give testimony during the hearing if the court determines that

       it is necessary.

IT IS SO ORDERED.

Dated this 3rd day of March, 2020.

                                        /s/ Charles S. Miller, Jr.
                                        Charles S. Miller, Jr., Magistrate Judge
                                        United States District Court




                                        9
